This is an appeal from a judgment against appellant on appellees' complaint for damages by reason of an automobile collision on a certain street intersection in the City of Indianapolis. Appellant filed a motion to strike out parts of the complaint, which was overruled by the court, following which appellant filed a motion to make the complaint more specific, which was overruled. Appellant filed his cross-complaint and answer in general denial. The cause was tried by a jury resulting in a verdict for appellees against appellant, fixing the recovery by the respective appellees in the amounts as stipulated by the parties. Judgment on the verdict.
Appellant filed his motion for a new trial, which was overruled by the court.
On appeal to this court the errors relied upon for reversal are: (1) The overruling of appellant's motion to strike; (2) the overruling of appellant's motion to make more specific; (3) the overruling of appellant's motion for a new trial.
Appellees insist that appellant presents no question for determination by this court, for the reason that the motion to strike out, the motion to make more specific, and the motion for a new trial are not set out *Page 148 
in appellant's brief, nor is the substance of said motions set out.
Appellant has not complied with Rule 2-17 of the Revised Rules of the Supreme and Appellate Courts in the preparation of his brief, in that he fails to set out in his brief either the 1.  motion to strike or the motion to make more specific, or the substance of either of these motions, or the complaint itself or substance thereof. Therefore, no question is presented for the consideration of this court on the first two alleged errors assigned in this court. Mackey v. Pachter, Rec.
(1938), 105 Ind. App. 328, 14 N.E.2d 739; Krabbe v. City ofLafayette (1919), 70 Ind. App. 428, 123 N.E. 424; Haugh v.Haywood (1918), 69 Ind. App. 286, 121 N.E. 671; Easton v.State (1939), 215 Ind. 454, 20 N.E.2d 178.
The third error relied on for reversal of the judgment likewise presents no question for decision by this court, for the reason that neither the motion for a new trial nor the substance 2.  thereof is set out in appellant's brief. Fluck, Jr. v.  Dahlberg (1937), 103 Ind. App. 472, 8 N.E.2d 1008;Henderson v. Country Pub. Co., (1914), 57 Ind. App. 414, 107 N.E. 295; Johnson v. State (1938), 213 Ind. 659, 14 N.E.2d 96;  Peel v. Overstreet (1921), 190 Ind. 290, 130 N.E. 113.
No question being presented to this court, the judgment of the Municipal Court of Marion County, Room No. 1, is affirmed.
NOTE. — Reported in 47 N.E.2d 162. *Page 149